Citation Nr: 1605297	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  11-00 732	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Miami, Florida


THE ISSUES

1. Entitlement to service connection for right lower extremity varicose veins, to include as secondary to the service-connected left lower extremity varicose veins.

2. Entitlement to service connection for a skin condition.

3. Entitlement to service connection for tuberculosis.

4. Entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include as secondary to the service-connected left lower extremity varicose veins.

5. Entitlement to service connection for acid reflux.

6. Entitlement to service connection for a dental condition.

7. Entitlement to service connection for PTSD.

8. Entitlement to service connection for bilateral hearing loss.

9. Entitlement to an effective date earlier than August 19, 1996, for the grant of service connection for left lower extremity varicose veins.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from June 1979 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veteran Affairs (VA) which found that new and material evidence had not been submitted to reopen the claims for service connection for varicose veins and pseudofolliculitis barbae.  This matter also comes before the Board from a November 2010 rating decision in which, the RO granted service connection for left lower extremity varicose veins, and assigned a 10 percent rating, effective from September 25, 2007.  Further, this matter comes before the Board from a February 2012 rating decision in which the RO denied service connection for PTSD, and found that new and material had not been submitted to reopen the claim for service connection for tuberculosis.  Finally, this matter comes before the Board from an April 2013 rating decision in which the RO denied service connection for depression associated with left lower extremity varicose veins, bilateral hearing loss, acid reflux, and a dental condition.

By May 2012 rating decision, the RO granted an earlier effective date of August 19, 1996, for the grant of service connection for left lower extremity varicose veins.  The Veteran continued his appeal for an even earlier effective date.  In October 2015, the Veteran testified at a videoconference hearing, at the RO, before the undersigned Veterans Law Judge.

The Board notes that in an August 1997 rating decision, the RO initially denied service connection for varicose veins, pseudofolliculitis barbae, and tuberculosis, and noted that at that time the Veteran's service treatment records (STRs) were unavailable.  The Veteran did not thereafter appeal that rating decision to the Board.  This ordinarily would mean that the initial decision had become final and binding on the Veteran as to those issues based on the evidence then of record, in turn requiring the submission of new and material evidence to reopen these claims before reconsidering the claims on their underlying merits.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156(a), 3.160(d), 20.200, 20.302, 20.1103. 

The record reflects, however, that in August 2009 and in October 2011 - well after the aforementioned RO rating decision dated in August 1997 - several STRs, from the Veteran's period of active service, were associated with the claims folder.  These STRs were not of record at the time of the August 1997 RO rating decision.  Governing regulation provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section, which concerns the need to have new and material evidence to reopen the claim under normal circumstances.  See 38 C.F.R. § 3.156(c).  The Board has interpreted the provisions of 38 C.F.R. § 3.156(c) to find that these additional STRs are "relevant" to these three claims, and that these claims must be reconsidered, on a de novo basis.

The claims for service connection for acid reflux; a psychiatric disorder other than PTSD; and bilateral hearing loss, are addressed in the REMAND below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving doubt in favor of the Veteran, his right lower extremity varicose veins have been medically related to his service-connected left lower extremity varicose veins.

2. Resolving doubt in favor of the Veteran, his pseudofolliculitis barbae is related to active service.

3. The preponderance of the evidence is against a finding that the Veteran has tuberculosis that had an onset in service, or that is otherwise related to active service.

4. The preponderance of the evidence is against a finding that the Veteran has a dental condition, to include as a result of dental trauma, for which service connection can be granted for compensation purposes

5. The preponderance of the evidence of record shows that the Veteran does not have a current/valid diagnosis of PTSD, under the criteria set forth in DSM-IV, nor was PTSD first manifested within two years of discharge from active service.

6. The Veteran's formal claim for service connection for varicose veins was received on August 19, 1996; there is nothing in the record received prior to that date which could be construed as an informal claim for service connection for left lower extremity varicose veins.


CONCLUSIONS OF LAW

1. The August 1997 RO rating decision is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.104 (2015).

2. Evidence received since the August 1997 RO rating decision is new and material as to the request to reopen the claims for service connection for right lower extremity varicose veins and for pseudofolliculitis barbae; thus, those claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The Veteran's right lower extremity varicose veins are proximately due to his service-connected left lower extremity varicose veins.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

4. The Veteran's pseudofolliculitis barbae was incurred in active service.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

5. New and material evidence has not been received since the final August 1997 RO rating decision with respect to the claim for service connection for tuberculosis; thus, that claim may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

6. The criteria for entitlement to service connection for a dental disability for VA compensation purposes have not been met.  38 U.S.C.A. §§ 1131, 1712 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2015).

7. PTSD was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

8. An effective date earlier than August 19, 1996, for the grant of service connection for left lower extremity varicose veins, is denied. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in a letters sent to the Veteran in October 2007, September 2010, April 2011, August 2011, and November 2012.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  Review of the record shows that VA has obtained all identified and available service and post-service treatment records for the Veteran.  Although most of the Veteran's service treatment records (STRs) are missing, the Board notes that the Veteran has been advised of this.  In such situations, where STRs are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  There is no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

The Veteran was scheduled for a psychiatric examination in January 2013, the Board finds this examination adequate for evaluation purposes. The Board notes that the Veteran was not scheduled for a VA examination to determine whether he has a dental condition, and/or tuberculosis that may be related to service.  Nor was he scheduled for a VA examination in conjunction with the earlier effective date claim.  As set out in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when a veteran presents a service connection claim in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With regard to the claims for service connection for tuberculosis, the Board notes that there is no competent evidence of record of a current disability.  Thus, even under the low threshold established by McLendon, the Board finds that without any indication of a current disability, a VA examination on these issues is not warranted or necessary.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed.Cir. 20100 (conclusory lay assertion of nexus is insufficient to entitle claimant to provision of VA medical examination).  With regard to the dental claim, as noted above STRs are missing, however, there is no evidence, to include the Veteran's own statements, that he sustained dental trauma during service which resulted in the loss of substance of the body of the maxilla or mandible, or that a service connected disability caused him dental trauma during service which resulted in the loss of substance of the body of the maxilla or mandible.  Rather, he has claimed service connection for a dental condition, which does not constitute a dental trauma that resulted in the loss of substance of the body of the maxilla or mandible.  Absent competent and credible lay or medical evidence that indicates that he has a current dental disability that is related to in-service trauma or to a service connected disability, the Board finds that a VA examination is not necessary for the disposition of this claim.  

It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Service Connection

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  VA is not generally authorized to grant service connection for symptoms alone, such as pain, without an identified basis for the symptoms.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, residuals of a head injury in service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer).  

1. Right Lower Extremity Varicose Veins

The Veteran has contended that his right lower extremity varicose veins are related to his service-connected varicose veins of the left lower extremity.  The Board initially notes that service connection has been granted for left lower extremity varicose veins, effective from August 19, 1996, based on STRs showing that the Veteran was hospitalized in July and August 1980 for surgical treatment for varicose veins of the left leg.  

With regard to a current disability, the Board notes that the competent medical evidence of record shows that the Veteran has been treated, since at least 2010, for varicose veins of the right lower extremity.  

What is needed in this case is competent medical evidence linking the Veteran's right lower extremity varicose veins to the service-connected disability.  To that end, the Board notes that there is competent medical evidence both for and against such a link.  The competent evidence against such a link includes the November 2010 addendum to the September 2010 VA examination report, in which the examiner opined that the Veteran's right leg varicose veins were less likely as not caused by or a result of left leg varicose vein management in service.  For rationale, the examiner noted that the Veteran has lower extremities varicose veins documented in 2007 and no history of right leg vein problems until the surgery done in October 2010, but that his in-service left leg varicose veins condition and surgery was in 1980.  In the April 2015 VA examination report, the examiner opined that the Veteran's right leg varicose veins were not related to the service connected left leg varicose veins.  

The competent evidence which supports a link between the Veteran's right lower extremity varicose veins and his service-connected left lower extremity varicose veins includes a document dated in March 2012, in which a VA vascular surgeon opined that the Veteran's left leg venous insufficiency was more than likely a direct result of service and that his right leg venous insufficiency was more than likely secondary to the service-connected left leg venous insufficiency.  

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Board, after having carefully reviewed the record, and weighing the evidence both in support of and against the claim and resolving any reasonable doubt in favor of the Veteran, finds that the competent evidence is in relative equipoise as to whether the Veteran's right lower extremity varicose veins are related to his service-connected varicose veins of the left lower extremity.  Thus, the appeal for entitlement to service connection for right lower extremity varicose is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

2. Pseudofolliculitis Barbae

The Veteran contends that his skin condition and shaving troubles started in service and have continued to the present.  

A record of Physical Profile Board Proceedings, dated in May 1982, showed that the Veteran was granted a temporary profile, until August 1982, for an ingrown beard.  He was directed to shave two times a week for 90 days with "magic shave".  

VA treatment records showed that in May 2007, the Veteran was seen for a dermatology consultation which revealed firm follicular papules of the beard area.  The assessment was pseudofolliculitis barbae, and he was advised no close shaving, to use an electric shaver, and to use products that prevented ingrown hair and irritation.  

In October 2015, the Veteran testified that he was did not have to shave while in service because he had ingrown hairs irritating his skin.  He testified he was given medication for his, but it just irritated this skin and made it worse.  He described the medication as "magic shave", which he was to shave with twice a week for 90 days in service, but indicated it was just a chemical that irritated his skin.  He testified he has had the same problems with shaving since service, and that he had been given a prescription from VA, but was now using a medication like cortisone.

In considering the Veteran's claim, the Board first notes that the Veteran has a current disability of pseudofolliculitis barbae.  

Further, the Board finds that the evidence is in relative equipoise on the question of whether the current pseudofolliculitis began in service.  The evidence weighing in favor of finding in-service onset includes the STR dated in May 1982 showing the Veteran was given a profile for ingrown beard hairs, as well as the Veteran's competent and credible report of having ingrown hairs irritating his skin in service, and not having to shave in service because of this.  See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, supra.  The evidence weighing against a finding of service onset of a skin condition includes the notation in the above-referenced profile that it was temporary in nature.  The Board also acknowledges that STRs are missing in this matter; thus, it is unclear whether there may have been other STRs pertaining to the Veteran's skin condition in service.  Accordingly, in view of the foregoing and resolving reasonable doubt in favor of the Veteran, the Board concludes that his current pseudofolliculitis is related to active service; and, therefore, service connection for pseudofolliculitis is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra. 

3. Tuberculosis

The Veteran contends he should be entitled to service connection for tuberculosis.

In an STR dated in July - August 1980, there was a notation that the Veteran's past medical history included that he was on INH 300mg/day for a positive PPD test.  

A VA treatment record dated in April 2007 showed the Veteran was seen for a cough, and it was noted that with his history of TB, a chest x-ray should be obtained.  In September 2007, he reported a medical history that included a positive reaction to TB in service, for which he reportedly received treatment, but never was sick from this reaction or treatment.  In June 2010, he was seen for unrelated complaints of pain in the left leg, and also wanted to know if he had TB.  He reported that 20 years prior he tested positive for TB on PPD, and reportedly received treatment for two and a half years.

In October 2015, the Veteran testified that in service while in Korea he had a positive reaction to a PPD test, and so he was started on INH, 300 mg.  He also testified that no doctor had told him he currently had tuberculosis.

In considering the Veteran's claim, the Board initially acknowledges that the Veteran was treated in service for a positive tuberculosis skin test (i.e. purified protein derivative (PPD)).  A PPD test is a laboratory finding used to test for exposure to mycobacterium tuberculosis when exploring a possible diagnosis of tuberculosis.   See Dorland's Illustrated Medical Dictionary 1498 1962 (30th ed. 2003).  Thus, the positive PPD test did not represent a clinical finding of tuberculosis.  Moreover, the Board notes that review of the competent evidence shows no finding of current tuberculosis or residuals of tuberculosis.  As noted above, the existence of a current disability is the cornerstone of a claim for VA disability compensation and the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Brammer v Derwinski, 3 Vet App 223, 225 (1992).  In considering the Veteran's report that he has tuberculosis, the Board notes that while the Veteran is competent to report any respiratory symptoms he has or has had, he is not competent to diagnosis of an underlying respiratory disability, to include tuberculosis.  See Jandreau v. Nicholson, supra.  

Consequently, as the Veteran does not have a current disability of tuberculosis or residuals of tuberculosis, service connection is not warranted.  The preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for tuberculosis must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

4. Dental Condition

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161. 

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes (DCs) 9900-9916. 

Under 38 U.S.C.A. § 3 .381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161. 

In the VA benefits system, dental disabilities are treated differently from medical disabilities.  Generally, replaceable missing teeth will be considered service-connected solely for purposes of determining entitlement to dental examinations or outpatient dental treatment under the provisions of Chapter 17, Title 38, United States Code.  See also 38 C.F.R. § 3.381.  The exceptions to the general rule are listed under 38 C.F.R. § 4.150, DCs 9900 through 9916.  Specifically, under DC 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity"), missing teeth may be compensable for disability rating purposes, but the Note immediately following Diagnostic Code criteria states that "these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  38 C.F.R. § 4.150, DC 9913. 

The Veteran contends his dental problems started in service.  He testified that he did not have problems with his teeth or any missing teeth before service.  He testified that while he was in service they had to remove one tooth that was cracked and that three teeth had to be filled.  He testified that they did not finish fixing his teeth in service, but that he did not know the reason for this situation.  He testified he thought everything was okay, but that it was not okay, and that he had been told to follow up, but did not.  He denied any trauma to his teeth while in service.  He did not remember if he had dental treatment within the first 90 days after leaving service.  

Considering the evidence in light of the above laws and regulations, the Board finds that the Veteran does not have a compensable dental disability.  In that regard, the Board notes that the Veteran does not contend that he suffered a dental injury per se in service, nor does he contend that his condition was caused by loss of substance of body of maxilla or mandible, either trauma-induced or otherwise.  He has not submitted any competent (medical) evidence showing that he suffers from any of the disabilities included under 38 C.F.R. § 4.150.  Further, he does not allege tooth loss due to loss of substance of the body of maxilla or mandible through disease such as osteomyelitis.  Thus, the Board concludes that the preponderance of the evidence is against the claim, and the claim for service connection for a dental condition for compensation purposes must be denied.  Gilbert v. Derwinski, supra.

5. PTSD

The Veteran contends he has PTSD related to his active service.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

As was noted previously, the threshold requirement for the grant of service connection is competent medical evidence of the current existence of the claimed disorder.  Brammer v. Derwinski, supra.  In this case, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran has, or has had at any point during the claims process, a diagnosis of PTSD to include a diagnosis under DSM-IV criteria.  Review of the competent medical evidence of record, which includes VA treatment records and a VA psychiatric examination, shows no report of or diagnosis of PTSD, and the Veteran even testified he has not been diagnosed with PTSD.  While the Veteran has reported in-service stressors that he essentially contends caused his PTSD, there has been no diagnosis of PTSD.  Full consideration has been given to the Veteran's own assertions that he has PTSD caused by his in-service stressors.  As noted above, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Jandreau v. Nicholson, supra.  While the Veteran would be competent to report the circumstances of his service, as well as the symptoms and complaints he experienced thereafter, as a layperson, the Veteran simply does not have the competency to render a medical opinion on diagnosis or etiology of a condition such as PTSD.  See Kahana v. Shinseki, supra. 

Based upon the foregoing and the lack of competent medical evidence of a diagnosis of PTSD, the Board concludes that the Veteran is not entitled to service connection for PTSD.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for PTSD must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV. Earlier Effective Date

The Veteran contends he should be entitled to an effective date earlier than August 19, 1996, for the grant of service connection for left lower extremity varicose veins.  He has specifically requested an effective date back to service, because that was when he was initially treated for left lower extremity varicose veins.

The record reflects that by November 2010 rating decision the RO granted service connection for left lower extremity varicose veins, and assigned a 10 percent rating, effective from September 25, 2007.  At that time there were no STRs of record.  Thereafter, the Veteran submitted several STRs.  Based on those STRs, by May 2012 rating decision, the RO granted an earlier effective date of August 19, 1996, for the grant of service connection for left lower extremity varicose veins, as this is the date his original claim for service connection was received.

Generally, the effective date of an award based on an original claim for disability compensation shall be the day following separation from service or date entitlement arose, if the claim is received within one year after separation service; otherwise, the effective date of the award will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A claim that specifically identifies the benefit sought must be filed in order to obtain such benefit.  38 U.S.C.A. § 5101(a); see Mitscher v. West, 13 Vet. App. 123, 127 (1999).  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits." 38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

The record reflects that the Veteran initially filed a claim for service connection for varicose veins in August 1996.  Thus, the claim was not received within one year after his separation from service in June 1983.  Accordingly, the effective date of the grant of service connection will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400. 

Turning to the question of whether in this case the Veteran submitted an informal claim for service connection for varicose veins prior to that date, the Board finds that he did not, under either § 3.155 or § 3.157.  While the Veteran has indicated he should be entitled to an earlier effective date because he was diagnosed with and treated for a varicose veins of the left lower extremity in service, review of the record shows that no communication was ever filed prior to August 1996 indicating his intent to apply for service connection for varicose veins.  38 C.F.R. § 3.155.  Because service connection for varicose veins had not been granted prior to August 1996, "the mere receipt of medical records [prior to that date] cannot be construed as an informal claim [under § 3.157]."  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Further, the mere existence of a disability does not constitute a claim of service connection for such disability.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32 (1998). 

Finally, the Board notes that entitlement to service connection for varicose veins  arguably arose when he was first diagnosed with/treated for varicose veins after service.  However, the effective date of the award will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400.  Thus, an effective date earlier than August 1, 1996, for service connection for left lower extremity varicose veins, is not warranted.


ORDER

Service connection for right lower extremity varicose veins is granted.

Service connection for pseudofolliculitis barbae is granted.

Service connection for tuberculosis is denied.

Service connection for a dental condition for VA compensation purposes is denied.

Service connection for PTSD is denied.

An effective date earlier than August 1, 1996, for the grant of service connection for left lower extremity varicose veins, is denied.


REMAND

1. Psychiatric Disorder, Other than PTSD

The Veteran contends that his depression is related to service and his service-connected left lower extremity varicose veins.  He testified that he was diagnosed with depression in 2009, but that the psychologist did not say depression was due to his varicose veins, but rather stated that his depression was caused partly substance abuse.  He testified that his surgery (for varicose veins) in the Army caused him to go into a depression, which, he claimed led to all of his current problems.  He also testified that he was treated briefly in service and that he had had feelings of depression continuously since then.  

VA treatment records show that in a May 2011 psychosocial assessment, it was noted that the Veteran's diagnoses included depressive disorder.  It was noted that while in service, the Veteran had a varicose vein operation which "significantly impacted his self-identity and triggered his depression as it was a loss of his personal identity as an athlete which continues to be a challenge to him today".

What is missing in this case is competent evidence addressing a possible link between depression and the service-connected varicose veins of the left and right lower extremities.  In that regard, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a). A claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with service, and the record does not contain sufficient information to make a decision.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence "indicates" that the veteran's disability "may" be associated with his service is a low threshold.  Id.; see also 38 C.F.R. § 3.310(a); Allen v. Brown, supra.  Considering the record on appeal, including the Veteran's contentions, the Board finds that a VA examination/opinion is in order to address whether the Veteran's depression may be related to service, to include the service-connected varicose veins.  Id.  

2. Acid Reflux

The Veteran contends his current acid reflux is related to service.  He testified he was first diagnosed with acid reflux in service, at Fort Gordon, Georgia, in approximately 1981.  He reported he did not have any acid reflux before he entered service.  He testified that in service he thought it was food poisoning and felt a big knot in his stomach and testified that it kept happening until he went to the clinic.  He reported he was told this had to do with the acid in his stomach backing up, and he was given medicine for it.  He claimed this happened again years later when he went to VA for treatment and that he had to take different medicines for indigestion.  

VA treatment records show that the Veteran has been treated for gastroesophageal reflux disorder (GERD).  

The record reflects that the Veteran's STRs are incomplete.  As noted above, in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Accordingly, considering the Veteran's contentions and the record on appeal, the Board finds that a VA examination/opinion is in order to address whether the Veteran's GERD may be related to service.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, supra.

3. Bilateral Hearing Loss

The Veteran contends he has bilateral hearing loss due to exposure to excessive noise in service.  He testified that in service in 1980 he was attached to a field artillery at Camp Stanley in Seoul, South Korea, and that being around that noises, including bombers, caused acoustic trauma.  

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was radio teletype operator.  

On a VA treatment record dated in June 2010, it was noted that the Veteran had decreased hearing, progressive in nature, and he was referred to audiology.  On a VA examination in January 2013, it was noted that the Veteran's hearing was within normal limits.

For the purpose of applying the laws administered by VA, impaired hearing is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or higher; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

What is at issue in this matter is whether the Veteran has bilateral hearing loss disability (pursuant to 38 C.F.R. § 3.385) related to his reported noise exposure in service.  The Board notes that the Veteran is competent to report he was exposed to excessive noise in service.  He also testified that his hearing had worsened since it was last tested by VA in 2013.  In view of the foregoing, a remand is warranted in order to afford the Veteran a VA audiological examination and opinion as to whether the Veteran has current hearing loss pursuant to 38 C.F.R. § 3.385, and if so, whether it is at least as likely as not that any current bilateral hearing loss was related to active service.  The examiner should be advised that the Veteran is competent to report he was exposed to excessive noise in service.  The examiner should also be advised that the Veteran's STRs are unavailable but that this is not fatal to the claim, because service connection may still be established if a claimant currently satisfies the criteria of 38 C.F.R. § 3.385, and the evidence links current hearing loss with service.  38 C.F.R. § 3.303(d); see also Hensley v. v. Brown, 5 Vet. App. 155, 157 (1993).  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide updated information regarding any recent pertinent treatment he may have received for his depression, acid reflux, and /or bilateral hearing loss.  With any assistance needed from him, obtain any additional pertinent records and associate them with the claims folder.  Negative replies should be requested.

2. Schedule the Veteran for an appropriate VA examination to determine whether his depression is related to his service-connected varicose veins of the right and left lower extremities, whether directly or by aggravation.  The claims folder must be made available to the examiner for review, and the examiner should note that the file has been reviewed.  

The examiner should be asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that the Veteran's depression may be causally related to, or aggravated (permanently worsened), by his varicose veins of the right and left lower extremities.  The examiner must explain the rationale for any opinion(s) given.  If unable to provide any of the requested opinions without resorting to speculation, the examiner should so state and should provide an explanation as to the reason(s) therefor.

3. Schedule the Veteran for an appropriate VA examination to determine whether he has a gastrointestinal (GI) disorder related to active service.  The claims folder must be made available to the examiner for review, and the examiner should note that the file has been reviewed.  

The examine should be asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that any current GI disorder is related to service.  The examiner should be advised that the Veteran is competent to report he experienced GI symptoms during and after active service.  The examiner must explain the rationale for any opinion(s) given.  If unable to provide any of the requested opinions without resorting to speculation, the examiner should so state and should provide an explanation as to the reason(s) therefor.

4. Schedule the Veteran for an appropriate VA examination regarding his claim for service connection for hearing loss.  The claims folder must be made available to the examiner for review, and the examiner should note that the file has been reviewed.  The examiner must obtain information from the Veteran regarding any noise exposure before, during, and after service, and whether he used hearing protection.  The examiner should be advised as to the Veteran's competency to report lay-observable events (i.e., exposure to noise) and to report on the presence of symptoms (i.e., hearing loss).  

The examiner should be asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that any current hearing loss had its onset in service or is causally related to excessive noise exposure in service.  The examiner must explain the rationale for any opinion(s) given.  If unable to provide any of the requested opinions without resorting to speculation, the examiner should so state and should provide an explanation as to the reason(s) therefor.

5. Thereafter, adjudicate the remaining issues on appeal.  If any of the benefits sought are not granted, a supplemental statement of the case (SSOC) should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


